DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/14/2022, 4/13/2022, 7/8/2022, 7/22/2022, and 8/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The amendment filed June 24, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections previously set forth in the Non-Final Office Action mailed January 24, 2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “recursively or statefully evaluating all inputs and outputs of the proposed transaction, and its inputs and outputs, and its inputs and outputs and so on until either: computation or recursion reaches a defined threshold or depth, or an amount of an input proposed transaction at a layer of recursion or stateful computation is below a threshold either of currency amount or percentage contribution to the proposed transaction, or an input of a sub-transaction is determined to originate from one of a set of entities including crypto exchange, virtual asset service provider, or mixer” in claims 1, 9, and 18 are not supported by the original Specification or Drawings. The limitations including such terms as “recursively or statefully evaluating”, “recursion”, “threshold”, “depth”, “stateful computation”, and “sub-transaction” have not disclosed or defined in the original disclosure of the application. Claims 2-8, 10-17, and 19-20 are rejected due to their dependency.  
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The newly added step of recursively or statefully evaluating does not have any relationships with the other steps. In addition, the newly added step of recursively or statefully evaluating is not disclosed in the original Specification or Drawings.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-8 and 18-20 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 9-17 are drawn to a system which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 9, and 18:
Claims 1, 9, and 18 are drawn to an abstract idea without significantly more. The claims recite identifying cryptocurrency accounts, generating a transaction risk score for a proposed transaction, allowing the proposed transaction to proceed when the transaction risk score is within a first range of values, flagging the proposed transaction for additional review when the transaction risk score is within a second range of values, identifying the proposed transaction to be denied when the transaction risk score is within a third range of values, determining entities in a proposed cryptocurrency transaction, evaluating each of the entities in the proposed cryptocurrency transaction to determine if the entities have a known risk, and recursively or statefully evaluating all inputs and outputs of the proposed transaction, and its inputs and outputs, and its inputs and outputs and so on until either: computation or recursion reaches a defined threshold or depth, or an amount of an input proposed transaction at a layer of recursion or stateful computation is below a threshold either of currency amount or percentage contribution to the proposed transaction, or an input of a sub-transaction is determined to originate from one of a set of entities including crypto exchange, virtual asset service provider, or mixer.
Under the Step 2A Prong One, the limitations of identifying cryptocurrency accounts, generating a transaction risk score for a proposed transaction, allowing the proposed transaction to proceed when the transaction risk score is within a first range of values, flagging the proposed transaction for additional review when the transaction risk score is within a second range of values, identifying the proposed transaction to be denied when the transaction risk score is within a third range of values, determining entities in a proposed cryptocurrency transaction, evaluating each of the entities in the proposed cryptocurrency transaction to determine if the entities have a known risk, and recursively or statefully evaluating all inputs and outputs of the proposed transaction, and its inputs and outputs, and its inputs and outputs and so on until either: computation or recursion reaches a defined threshold or depth, or an amount of an input proposed transaction at a layer of recursion or stateful computation is below a threshold either of currency amount or percentage contribution to the proposed transaction, or an input of a sub-transaction is determined to originate from one of a set of entities including crypto exchange, virtual asset service provider, or mixer, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), or Mental Processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, but for the “cryptocurrency” language, “identifying cryptocurrency accounts”, “generating”, “allowing”, “flagging”, “identifying the proposed transaction”, “determining”, “evaluating”, and “recursively or statefully evaluating” in the context of this claim encompass the human activity or mental processes. The series of steps belong to a typical sales activities or a typical behaviors or following rules or instructions, because entities involved with transactions are estimated for the transactions in terms of ranges of values of transaction risk score. Also, the series of steps belong to a typical observation, evaluation, or judgment, because the transaction risk score is generated by observing and evaluating entities involved with transactions and what to do with the proposed transaction is determined or judged according to the range of values of the transaction risk score. The series of steps can be performed manually or mentally, because there is no technical details recited in the claims. Even identifying cryptocurrency accounts may be performed manually, especially when no technical details of “identifying” and “cryptocurrency accounts” is recited in the claims. In addition, the step of “recursively or statefully evaluating all inputs and outputs” may be performed manually or mentally.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – cryptocurrency accounts, processor, memory, and cryptocurrency transaction. The cryptocurrency accounts, processor, memory, and cryptocurrency transaction are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The cryptocurrency accounts, processor, memory, and cryptocurrency transaction are recited surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-8, 10-17, and 19-20:
Dependent claims 2-8, 10-17, and 19-20 include additional limitations, for example, evaluating risk of cryptocurrency wallets or cryptocurrency addresses for the entities of the proposed transaction, identifying suspicious cryptocurrency wallets and suspicious cryptocurrency addresses associated with known malicious entities or bad actors, determining owner names, address counts, revisions, wallet change values, and/or address lists of the cryptocurrency wallets, determining transaction query options that comprise any of transaction history for an address over a given date range, and details for a list of transactions, the transaction history’s comprising a list of transaction hashes that included the cryptocurrency addresses over a given date range along with an array of transactions which included the cryptocurrency addresses as an input or output, querying a cryptocurrency address of one of the entities by determining an address balance, a transaction history, and an Internet Protocol (IP) address, and generating and displaying a graphical user interface that illustrates cryptocurrency address and/or cryptocurrency wallets of the entities of the proposed transaction, but none of these limitations including cryptocurrency wallets, cryptocurrency addresses, transaction hashes, Internet Protocol (IP) address, and graphical user interface are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-8, 10-17, and 19-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caldera (US 2017/0132636 A1; already of record in IDS; hereinafter Caldera) in view of Zoldi et al. (US 2017/0270534 A1; already of record in the IDS; hereinafter Zoldi).
With respect to claims 1 and 9:
	Caldera teaches A method, comprising: (See at least Caldera: paragraph(s) [0004])
A system, comprising: (See at least Caldera: paragraph(s) [0004])
a processor; and (See at least Caldera: paragraph(s) [0139])
a memory for storing instructions, the processor executing the instructions to: (See at least Caldera: paragraph(s) [0140]-[0141])
identifying one or more cryptocurrency accounts; (By disclosing, a computerized anti-money-laundering and anti-fraud transaction analysis system is provided that may include a computerized cryptocurrency analysis tool system operatively coupled over a computerized network to a cryptocurrency exchange, a cryptocurrency exchange ledger and/or a know-your-customer facility. See at least Caldera: paragraph(s) [0037], [0041] & [0204])
generating a transaction risk score for a proposed transaction, the proposed transaction having a plurality of entities involved therewith; (By disclosing, individuals and business entities is compared against available lists that describe regulatory sanctions for sanctions screening. In addition, potential connections to untrustworthy attributes can be used to elevate the risk and as such the institution may decide not to take a transaction. Therefore, high/medium/low (range of values) similarity from such a comparison may be interpreted as risk score. See at least Caldera: paragraph(s) [0198], [0201] & [0204])
allowing the proposed transaction to proceed when the transaction risk score is within a first range of values; (By disclosing, if, in step 2208, the system finds no similarity or very low similarity, in step 2211 the transaction is passed OK. Also, a determination may be related to ranges of values or threshold. See at least Caldera: paragraph(s) [0204] & [0037])
flagging the proposed transaction for additional review when the transaction risk score is within a second range of values; (By disclosing, an automated transaction system can check data from transactions and automatically identify and flag potentially sanctioned transactions. Then upon exceeding a preset contextual limit, a potential blocking warning is issued. See at least Caldera: paragraph(s) [0203]-[0204] & [0037])
identifying the proposed transaction to be denied when the transaction risk score is within a third range of values; and ... (By disclosing, if the system, in step 2208, finds a high similarity, it blocks the transaction and sends it to step 2209, where the process ends with the transaction blocked. See at least Caldera: paragraph(s) [0203]-[0204] & [0037])
However, Caldera does not teach explicitly “risk score”.
Zoldi, directed to advanced learning system for detection and prevention of money laundering and thus in the same field of endeavor, teaches 
generating a transaction risk score for a proposed transaction, the proposed transaction having a plurality of entities involved therewith; (By disclosing, the key processes in the risk-linking are (1) the storing of the score in the profiles of both parties to a transactions, and (2) in the scoring and calibration module (see FIG. 3), using the risk-linking features to create a "risk-linked score". In addition, the risk level can be associated with the linkage of accounts and can reflect using the threat scores across the linked list of accounts. See at least Zoldi: [0075] & [0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for detecting relations between unknown merchants and merchants with a known connection to fraud teachings of Caldera to incorporate the advanced learning system for detection and prevention of money laundering teachings of Zoldi for the benefit of detection and prevention of money laundering. (See at least Zoldi: [0001])
With respect to claim 18:
	Caldera teaches A method, comprising: (See at least Caldera: paragraph(s) [0004])
	determining entities in a proposed cryptocurrency transaction; (By disclosing, a graph G2 2205 is created that shows the objects, persons, or other items--in general the nearby environment of entities connected to the transaction being checked. In addition, the transaction may be a cryptocurrency exchange or transaction. See at least Caldera: paragraph(s) [0204] & [0037])
evaluating each of the entities in the proposed cryptocurrency transaction to determine if the entities have a known risk; (By disclosing, users who are positively identified (e.g., verified users) and/or unknown users who have undergone third party fraud detection processes 114 may be evaluated under a fraud policy 118. See at least Caldera: paragraph(s) [0095] & [0177])
generating a transaction risk score for the proposed cryptocurrency transaction based on the evaluation of each of the entities; (As stated above, and by further disclosing, individuals and business entities is compared against available lists that describe regulatory sanctions for sanctions screening. In addition, potential connections to untrustworthy attributes can be used to elevate the risk and as such the institution may decide not to take a transaction. Therefore, high/medium/low (range of values) similarity from such a comparison may be interpreted as risk score. See at least Caldera: paragraph(s) [0198], [0203]-[0201] & [0204])
allowing, flagging, or denying the proposed cryptocurrency transaction based on the transaction risk score; and ... (As stated above with respect to claim 1, the cryptocurrency transaction may be allowed, flagged, or denied based on the risk value and thresholds. See at least Caldera: paragraph(s) [0203]-[0204] & [0037])
However, Caldera does not teach explicitly “risk score”.
Zoldi, directed to advanced learning system for detection and prevention of money laundering and thus in the same field of endeavor, teaches 
generating a transaction risk score for the proposed cryptocurrency transaction based on the evaluation of each of the entities; (By disclosing, the key processes in the risk-linking are (1) the storing of the score in the profiles of both parties to a transactions, and (2) in the scoring and calibration module (see FIG. 3), using the risk-linking features to create a "risk-linked score". In addition, the risk level can be associated with the linkage of accounts and can reflect using the threat scores across the linked list of accounts. See at least Zoldi: [0075] & [0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for detecting relations between unknown merchants and merchants with a known connection to fraud teachings of Caldera to incorporate the advanced learning system for detection and prevention of money laundering teachings of Zoldi for the benefit of detection and prevention of money laundering. (See at least Zoldi: paragraph(s) [0001])
With respect to claims 2 and 13:
	Caldera and Zoldi teach the method according to claim 1 and the system according to claim 9, as stated above.
	Caldera further teaches 
wherein generating a transaction risk score for the proposed transaction comprises evaluating risk of cryptocurrency wallets or cryptocurrency addresses for the plurality of entities of the proposed transaction. (By disclosing, the system includes cryptocurrency exchanges 1702 and wallet hosting facilities 1704 for exchanging cryptocurrency into another form of currency such as FIAT currency. See at least Caldera: paragraph(s) [0179], [0032], [0201] & [0204])
With respect to claim 3:
	Caldera and Zoldi teach the method according to claim 2, as stated above.
Caldera further teaches
further comprising identifying suspicious cryptocurrency wallets and suspicious cryptocurrency addresses associated with known malicious entities or bad actors. (By disclosing, the system executes a reputation review, which may result in flagging of a transaction cluster, and may (or may not) then accept transactions if transaction data does not link to a known bad player, bad address, or bad phone numbers and does not exceed preset limits. See at least Caldera: paragraph(s) [0072] & [0194]-[0195])
With respect to claims 4, 12, and 20:
	Caldera and Zoldi teach the method according to claim 2, the system according to claim 10, and the method according to claim 19, as stated above.
Caldera further teaches
wherein evaluating risk of cryptocurrency wallets or cryptocurrency addresses comprises determining owner names, address counts, revisions, wallet change values, and/or address lists of the cryptocurrency wallets. (By disclosing, the system executes a reputation review, which may result in flagging of a transaction cluster, and may (or may not) then accept transactions if transaction data does not link to a known bad player, bad address, bad phone numbers, preset limits, or bad computer system fingerprints. See at least Caldera: paragraph(s) [0072]-[0076])
With respect to claims 7 and 16:
	Caldera and Zoldi teach the method according to claim 1 and the system according to claim 9, as stated above.
Caldera further teaches
further comprising querying a cryptocurrency address of one of the plurality of entities by determining an address balance, a transaction history, and an Internet Protocol (IP) address. (By disclosing, network information associated with the user may include whether the IP address is consistent with the user's known IP address or whether the IP address is associated with a service provider who was associated with the user in past transactions. In addition, individual reputation scores may be determined by the history of payments involving that entity. See at least Caldera: paragraph(s) [0102], [0110] & [0197])
With respect to claims 8 and 17:
	Caldera and Zoldi teach the method according to claim 1 and the system according to claim 9, as stated above.
Caldera further teaches
further comprising generating and displaying a graphical user interface that illustrates cryptocurrency address and/or cryptocurrency wallets of the plurality of entities of the proposed transaction, wherein the plurality of entities are provided with individual risk scores. (As stated above with respect to claim 3 and by further disclosing, the user and the merchant in the payment network may use WWW interfaces (graphical user interface). See at least Caldera: paragraph(s) [0094] & [0147])
With respect to claim 10:
	Caldera and Zoldi teach the system according to claim 9, as stated above.
Caldera further teaches wherein the system interrogates a plurality of [intelligence] systems to obtain risk-related information related to the plurality of entities. (By disclosing, if the user is not known to the authentication system, then the merchant may make a separate determination of the riskiness of the transaction (e.g., by checking black lists). See at least Caldera: paragraph(s) [0119] & [0198])
Zoldi, in the same field of endeavor, teaches 
wherein the system interrogates a plurality of intelligence systems to obtain risk-related information related to the plurality of entities. (By disclosing, details from SAR cases are available to the scoring module as a supervised training signal for machine learning algorithms. See at least Zoldi: paragraph(s) [0063]-[0064])
With respect to claim 11:
	Caldera and Zoldi teach the system according to claim 10, as stated above.
Caldera further teaches 
wherein the processor identifies suspicious cryptocurrency wallets and suspicious cryptocurrency addresses associated with known malicious entities or bad actors using information obtained from the plurality of [intelligence] systems. (By disclosing, the intent of sanctions screening is to compare individuals and business entities against available lists that describe regulatory sanctions, for any known bad or suspicious actor. See at least Caldera: paragraph(s) [0072], [0195] & [0198])
Zoldi, in the same field of endeavor, further teaches ...the plurality of intelligence systems. (By disclosing, details from SAR (Suspicious Activity Reports) cases are available to the scoring module as a supervised training signal for machine learning algorithms. See at least Zoldi: paragraph(s) [0063]-[0064] & [0045])
With respect to claim 19:
	Caldera and Zoldi teach the method according to claim 18, as stated above.
Caldera further teaches further comprising identifying suspicious cryptocurrency wallets and suspicious cryptocurrency addresses associated with known malicious entities or bad actors [using machine learning]. (By disclosing, the intent of sanctions screening is to compare individuals and business entities against available lists that describe regulatory sanctions, for any known bad or suspicious actor. See at least Caldera: paragraph(s) [0072], [0195] & [0198])
Zoldi, in the same field of endeavor, further teaches 
...using machine learning. (By disclosing, details from SAR (Suspicious Activity Reports) cases are available to the scoring module as a supervised training signal for machine learning algorithms. See at least Zoldi: paragraph(s) [0063]-[0064] & [0045])
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caldera in view of Zoldi, as applied to claims 1 and 9, in view of Dill et al. (US 2015/0032625 A1; already of record in the IDS; hereinafter Dill).
With respect to claims 5 and 14:
	Caldera and Zoldi teach the method according to claim 4 and the system according to claim 9, as stated above.
Caldera further teaches
further comprising determining transaction query options that comprise any of transaction history for an address [over a given date range], and details for a list of transactions. (By disclosing, a user that has been involved in many successful transactions over a long period of time (history), none of which have been subsequently reversed due to fraud, may have a high reputation score. In addition, various techniques may be used to correlate or cluster(ize) items in order to find reasons for approval, rejection or whether further investigation is needed.. may include but not limited to such as correlating attributed eDNA information, heuristics, statistical analysis, access to third-party databases, history of transactions, level of KYC that has been performed on the user and or wallets, etc. See at least Caldera: paragraph(s) [0110] & [0197])
However, Caldera and Zoldi do not teach ...transaction history for an address over a given date range.
Dill, directed to systems and methods for communicating risk using token assurance data and thus in the same field of endeavor, teaches ...transaction history for an address over a given date range. (By disclosing, the network token system 202 may allow the registered entities to request transactions made using tokens by providing the token requestor identifier, a token or token alias, and a date range (e.g., start and end date). See at least Dill: paragraph(s) [0099])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Caldera and Zoldi to incorporate the systems and methods for communicating risk using token assurance data teachings of Dill for the benefit of reducing the risk of a fraudulent transaction. (See at least Dill: paragraph(s) [0028])
With respect to claims 6 and 15:
	Caldera, Zoldi, and Dill teach the method according to claim 5 and the system according to claim 14, as stated above.
Caldera further teaches
wherein the transaction history comprises a list of transaction hashes that included the cryptocurrency addresses [over a given date range, as well as a start date and an end date], along with an array of transactions which include the cryptocurrency addresses as an input or output. (As stated above with respect to claim 5 and by further disclosing, hashes of attributes collected in a transaction that can be stored at a central location and/or may be used in a positive system to uniquely identify known users to a collection of merchants and payment networks. See at least Caldera: paragraph(s) [0020] & [0100])
Dill, in the same field of endeavor, further teaches 
...over a given date range, as well as a start date and an end date (As stated above with respect to claim 5, see at least Dill: paragraph(s) [0099])

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronca et al. (US 20150363769 A1) teaches cryptocurrency real-time conversion system, including risk score and history.
Petri et al. (US 20120130853 A1): In-Application Commerce System And Method With Fraud Detection, including risk score, transaction history, and virtual currency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685